Election/Restrictions
Claims 1, 2, 5, 6, 8, 9, 11-16 and 21 are allowable.  Claims 17-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Groups I-IV, as set forth in the Office action mailed on December 11, 2019, is hereby withdrawn and claims 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Peter Jay on June 9, 2021.
The application has been amended as follows: 
	In lines 14 and 15 of claim 1, “10 to 250 × 10-5 g/m2” is replaced by --10 × 10-5 g/m2 to 250 × 10-5 g/m2--.
	In lines 14 and 15 of claim 21, “10 to 250 × 10-5 g/m2” is replaced by --10 × 10-5 g/m2 to 250 × 10-5 g/m2--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 21 are both directed to polymer particles comprising at least one polymer selected from the group consisting of a (meth)acrylic cross-linked polymer, a styrene cross-linked polymer, and a -5 g/m2 to 250 × 10-5 g/m2.  The closest prior art of record, Lai et al. (US 2010/0266948), teaches resin particles of styrene and acrylate copolymers containing from 0.1 to about 20% by weight of surfactant within the resin.  In the Final Office Action, the Office argued that since overlapping amounts of surfactant added to the particles were taught by the instant specification and Lai et al., that the limitation regarding the surfactant content per unit surface area of the polymer particles was met.  Applicant argued persuasively in the response of March 23, 2021 that this would not necessarily be the case and that the amount of surfactant content per surface area of the polymer particle was determined by processing conditions and not by how much surfactant was added to the composition.  Applicant further argues that none of the prior art of record teaches such a process.  Applicant’s arguments were found persuasive and therefore, claims 1, 21, and their dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767